BELCHER, Commissioner.
This is an appeal from an order revoking probation.
Upon his plea of guilty before the court on May 24, 1960, the appellant was found guilty of burglary and his punishment was assessed at a term of three years. Sentence was pronounced and probation granted.
Among the conditions of his probation was that he commit no offense against the laws of this State.
On March S, 1963, the attorney for the State in Harris County filed an amended motion to revoke probation alleging that on or about July 30, 1962, the appellant committed the offense of felony theft and two offenses of burglary.
On the hearing of the motion, the evidence of the State reveals that in response to a burglary call, the officers apprehended the appellant and another person seated in an automobile parked beside the burglarized buildings. In the automobile the officers found a television set, cigarettes, and a coin box containing some money which were shown to have been stolen from the buildings. The proof shows that the television set had a value of more than fifty dollars.
Testifying in his own behalf, the appellant admitted the prior conviction and' his probation as alleged, and also that he was seated in the car when the officers-arrived. He denied any knowledge of the burglaries or of the stolen property in the car. He further testified that he had’ taken the other person who was the owner of the car for a walk because he was drunk, and they had just returned to the car when apprehended.
*889From a consideration of the evidence introduced on the hearing, it is concluded that the trial court did not abuse its discretion in revoking the order granting the appellant probation. Soliz v. State, Tex.Cr.App., 350 S.W.2d 566; Erwin v. State, Tex.Cr.App., 355 S.W.2d 524.
The judgment is affirmed.
Opinion approved by the Court.